DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/21/2021 has been entered.  Claims 1 have been amended. Claims 6-22 were previously cancelled. Accordingly, claims 1-5 and 23-28 are currently pending in the application.  
Applicant's remarks and amendments to the claim 1 have overcome the 103 rejections in view of Strump (US 2014/0277664 - of record) as evidenced by Crawford, “How 3D Printing Works” (hereinafter Crawford - of record) and in view of Kumar, “Composites by rapid prototyping technology” (hereinafter, Kumar - of record) and Hofmann (US 2015/0044084 - of record) previously set forth in the Office Action mailed 01/27/2021.
Reasons for Allowance
Claims 1-5 and 23-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method of three-dimensional (3-D) printing as instantly claimed is that while the prior art Strump (US 2014/0277664 - of record) as evidenced by Crawford, “How 3D Printing Works” (hereinafter Crawford - of record) and in view of Kumar, “Composites by rapid prototyping technology” (hereinafter, Kumar - of record) and Hofmann (US 2015/0044084 - of record) teaches receiving instructions for printing the tooling shell; melting or sintering a material, it does not teach or suggest that the material is a nickel alloy with a coefficient of thermal expansion (CTE) less than 0.95 (x10-6 °F) at 200 degrees Fahrenheit 
Claims 2-5 and 23-28 are allowed because the claims are dependent upon allowable independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743
                                                                                                                                                                                                      

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743